DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The title of the application has been amended as follows: 
Method for producing a SiC epitaxial wafer containing a total density of large pit defects and triangular defects of 0.01 defects/cm2 or more and 0.6 defects/cm2 or less

The claims of the application have been amended as follows: 
Claims 5-8 (canceled).  

Claim Objections
The preceding objection to claims 1-2 is withdrawn in view of applicants’ claim amendments.  


Allowable Subject Matter
Claims 2-3 and 10-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for producing a SiC epitaxial wafer in which a SiC epitaxial layer is formed on a 4H-SiC single crystal substrate having an off-angle and a substrate carbon inclusion density of 0.1 to 0.6 inclusions/cm2 comprising an epitaxial growth step of growing an epitaxial layer on the SiC  single crystal substrate; and selecting a SiC epitaxial wafer which has a total density of large pit defects and triangular defects of 0.01 or more and 0.6 or less defects/cm2 caused by substrate carbon inclusions and contained in the SiC epitaxial layer, wherein the substrate carbon inclusion in the 4H-SiC single crystal substrate is generated by incorporating a lump of carbon that came flying in the course of crystal formation into an ingot, a size of the large pit defect is from 100 to 500 m2, and in the epitaxial growth step a growth rate is set from 5 to 100 m/hour, a growth temperature is 1,500 °C or higher, and a C/Si ratio is 1.25 or less, with the C/Si ratio being selected in response to the substrate carbon inclusion density and a conversion rate from the substrate carbon inclusions to large pit and triangular defects being controlled to 20% or less by the C/Si ratio and a thickness of the SiC layer as recited in the context of claim 2.  Dependent claims 3 and 10-13 are also deemed to be in condition for allowance due to their dependence on claim 2.  
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2014/0145214 to Kageshima, et al. (hereinafter “Kageshima”) and U.S. Patent Appl. Publ. No. 2013/0280466 to Zwieback, et al. (“Zwieback”).  In ¶¶[0148]-[0166] as well as the 2 or less as a result of growth at greater than 1,600 ºC with a C/Si ratio of 0.7 to 1.2 and a growth rate of 1 to 20 m/h.  Then in Figs. 6-7 and ¶¶[0128]-[0149] Zwieback teaches a method of producing a SiC epitaxial layer (62) on a SiC seed crystal (63) by sublimation of a source material (61) through a separation plate (66) with Table 2 and ¶¶[0150]-[0154] specifically teaching that wafers formed from the SiC single crystal (62) exhibited substantially no carbon inclusions.  However, Kageshima and Zwieback do not teach, disclose, or reasonably suggest a method for producing a SiC epitaxial layer on a 4H-SiC single crystal having an off angle and a substrate carbon inclusion density of 0.1 to 6.0 inclusions/cm2 in which in the epitaxial growth step, a C/Si ratio is selected in response to the substrate carbon inclusion density and the C/Si ratio and thickness of the SiC epitaxial layer are controlled such that a conversion rate from the substrate carbon inclusions to large pit and triangular defects caused by the carbon inclusions is controlled to 20% or less in order to produce a SiC epitaxial wafer which has a total density of large pit defects and triangular defects of 0.01 to 0.6 defects/cm2 as recited in the context of claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714